Benjamin Gillam and Richard Sharp plaints agt Thomas Smith Senior Defendt in an action of trespass for intrenching upon and unjustly molesting them in the enjoiment and improvement of theire Land cutting down theire Fence whereby they are hindred from securing that [ 392 ] which they have planted upon theire sd land with other due damages according to attachrnt datd July. 14th 1676. @ . . . The Jury . . . founde for the plaintiffs five Shillings damage and costs of Court, allowed Fifty one Shilling and ten pence.
Execucion issued aug° 11. 1676.